Citation Nr: 1612096	
Decision Date: 03/24/16    Archive Date: 03/29/16

DOCKET NO.  08-37 147A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for peripheral neuropathy.  

2.  Entitlement to service connection for peripheral neuropathy.

3.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

4.  Entitlement to an initial rating in excess of 30 percent for a psychiatric disability, to include chronic adjustment disorder and PTSD.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	James A. Wardell, Attorney

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to November 1971.

This case initially came to the Board of Veterans' Appeals (Board) from a July 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, that granted service connection for adjustment disorder and assigned a 30 percent rating.  In November 2011, the Veteran testified before a Veterans Law Judge at a Travel Board hearing.  In March 2012, December 2012, and April 2013, the Board remanded the case for additional development, to include referral of the issues of entitlement to service connection for major depressive disorder, drug and alcohol dependence, and PTSD.

An October 2013 rating decision reopened and denied the claim for service connection for peripheral neuropathy.  The Veteran perfected an appeal of that denial.

A January 2015 rating decision denied service connection for PTSD, major depressive disorder, and drug and alcohol dependence.  The Veteran perfected an appeal of the denial of service connection for PTSD.

In October 2015, the Veteran was notified that the Veterans Law Judge who conducted the November 2011 hearing was no longer employed by the Board, and informed that he was entitled to another hearing.  The Veteran responded that he would like another hearing.  In January 2016, the Veteran testified before the undersigned Veterans Law Judge at a hearing.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for peripheral neuropathy, a higher initial rating for a psychiatric disability, and TDIU are REMANDED to the Agency of Original Jurisdiction.


FINDINGS OF FACT

1.  An August 2012 rating decision found that new and material evidence had not been received to reopen a claim for service connection for peripheral neuropathy.  The Veteran was notified of the decision and of his appellate rights, but he did not initiate an appeal.

2.  The evidence received since the August 2012 denial relates to unestablished facts necessary to substantiate the claim for service connection for peripheral neuropathy, and raises a reasonable possibility of substantiating the claim.  

3.  The Veteran was exposed to a traumatic in-service stressor.  

4.  The Veteran has PTSD due to the in-service stressor. 


CONCLUSIONS OF LAW

1.  The August 2012 rating decision that found that new and material evidence had not been received to reopen the claim for service connection for peripheral neuropathy is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2015).

2.  New and material evidence has been received to reopen the previously denied claim for service connection for peripheral neuropathy.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

3.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for PTSD are met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

Generally, a final decision issued by the agency of original jurisdiction may not thereafter be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105(c), (d) (West 2014).  However, if new and material evidence is presented or secured with respect to a claim that has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108 (West 2014).

New evidence is evidence that has not previously been reviewed by VA adjudicators.  Material evidence is existing evidence, that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015).

In determining whether evidence is new and material, the credibility of the newly presented evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  The Board must review all of the evidence submitted since the last final disallowance of the claim on any basis in order to determine whether the claim may be reopened.  Hickson v. West, 12 Vet. App. 247 (1999).

The claim for service connection for peripheral neuropathy was originally denied in a July 2007 rating decision.  The claim was denied because there was no evidence of peripheral neuropathy of the lower extremities and while there was evidence of peripheral neuropathy of the upper extremities, there was no evidence of a link between the disability and service, and service connection for diabetes had not been established to warrant service connection on a secondary basis.  The Veteran was notified of the decision and of his appellate rights, but he did not initiate an appeal.  There is also no indication that new and material evidence was received within the one year following that decision that would have been pertinent to the issue on appeal.  38 C.F.R. § 3.156(b) (2015).  Thus, the decision became final.  

An August 2012 rating decision essentially found that new and material evidence had not been received to reopen a claim for service connection for peripheral neuropathy.  The decision noted that there was no evidence of diabetes to warrant service connection on a secondary basis and no evidence of a diagnosis of transient peripheral neuropathy that manifested and was associated with herbicide exposure within one year following exposure.  The Veteran was notified of the decision and of his appellate rights, but he did not initiate an appeal.  There is also no indication that new and material evidence was received within the one year following that decision that would have been pertinent to the issue on appeal.  38 C.F.R. § 3.156(b) (2015).  Thus, that decision became final.  

The pertinent evidence received since the August 2012 denial includes VA medical records showing treatment for peripheral neuropathy of the lower extremities.  Of note, a December 2013 record shows a diagnosis of findings consistent with small fiber peripheral neuropathy likely multi-factorial and contributed to by herbicide exposure, and an opinion that the Veteran's peripheral neuropathy was more likely than not related to herbicide exposure considering his account of the onset of his peripheral neuropathy and lack of co-morbid medical conditions.

Presuming the credibility of the evidence, the record now indicates that the Veteran has peripheral neuropathy that may be related to in-service exposure to herbicides.  The evidence is new, not cumulative, and relates to unestablished facts necessary to substantiate the claim.  Thus, as new and material evidence has been received, the claim for service connection for the peripheral neuropathy is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015). 

Service connection requires competent evidence of (1) a current disability; (2) the incurrence or aggravation of a disease or injury during service; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

Service connection for PTSD requires (1) medical evidence of a diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a) (i.e., Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition (DSM-IV)); (2) credible supporting evidence that the claimed in-service stressor occurred; and (3) medical evidence of a link between current symptoms and the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2015).  

If a Veteran's claimed stressor is related to a fear of hostile military or terrorist activity, and a VA psychiatrist or psychologist, or contract equivalent, confirms that the claimed stressor is adequate to support a diagnosis of PTSD, and the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(3) (2013).

Fear of hostile military or terrorist activity means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3) (2015).

In this case, the Veteran claims he has PTSD due to traumatic experiences in active service.  One of those experiences was receiving small arms fire and sniper fire while stationed in Vietnam, to include seeing a fellow soldier shot.  A review of the Veteran's unit history confirms the receipt of small arms fire and sniper fire that resulted in one casualty between October 1970 and November 1970.  Thus, the claimed in-service stressor has been verified.  The remaining question is whether the Veteran has PTSD due to that in-service stressor.

VA medical records dated as early as November 2005 show a diagnosis of PTSD.  

At a July 2007 VA examination, the examiner noted that the Veteran did not meet the diagnostic criteria for a diagnosis of PTSD as he did not meet criterion C with regard to persistent avoidance of stimuli associated with the traumatic event.  

In a March 2013 letter, the Veteran's VA treating psychiatrist stated that his PTSD was more likely than not related to his traumatic military experience.

At a December 2013 VA examination, the examiner found that the Veteran did not meet the diagnostic criteria for a diagnosis of PTSD.  The examiner noted that there was no evidence to confirm the stressors and he did not meet criterion D with regard to negative alterations in cognitions and mood associated with the traumatic event.  In a November 2014 addendum, the examiner reiterated that the Veteran did not meet the diagnostic criteria for a diagnosis of PTSD and stated that he would have to resort to mere speculation to give an opinion about whether the Veteran met the criteria for PTSD in the past.  The examiner commented that the psychiatrist who authored the March 2013 letter did not list a sufficient number of PTSD symptoms to document that the Veteran met the full diagnostic criteria.

In an April 2015 VA treatment note, the psychiatrist who authored the March 2013 letter provided a diagnosis of PTSD specifically listing the symptoms that met each of the diagnostic criteria.  In a later April 2015 treatment note, a clinical social worker noted the above diagnosis and reported that the Veteran has had symptoms of PTSD since 1984 and his PTSD was due to his time in Vietnam during hostile combat.  In a treatment note dated the following month, another psychiatrist confirmed the diagnosis of PTSD.

Resolving reasonable doubt in the Veteran's favor, the Board finds that he has PTSD due to the in-service stressor.  Thus, service connection for PTSD is warranted.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

New and material evidence having been received, the claim for service connection for peripheral neuropathy is reopened.  To that extent only, the appeal is granted.

Service connection for is PTSD granted.


REMAND

While the Board has reopened the claim for service connection for peripheral neuropathy, the issue of whether new and material evidence has been received to reopen a claim for service connection for diabetes mellitus has been raised by the record.  VA medical records show that laboratory results show an elevated glucose level in March 2015 and three elevated glucose levels in November 2015.  They also show that the Veteran has been prescribed medication for diabetic neuropathy pain.  As diabetes mellitus can result in neurological manifestations that could account for the Veteran's peripheral nerve symptoms, the Board finds that a grant of service connection for diabetes mellitus could affect the outcome of the claim for service connection for the disability on appeal.  Therefore, the Board finds that the claims are inextricably intertwined.  Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180 (1991).  Thus, the raised application to reopen a claim for service connection for diabetes mellitus should be adjudicated prior to the Board's adjudication of the claim for service connection for peripheral neuropathy.

Also, a December 2013 record shows a diagnosis of findings consistent with small fiber peripheral neuropathy likely multi-factorial and contributed to by herbicide exposure, and an opinion that the Veteran's peripheral neuropathy was more likely than not related to herbicide exposure considering his account of the onset of his peripheral neuropathy and lack of co-morbid medical conditions at that time.  Thus, the Veteran should be provided an examination to determine whether peripheral neuropathy is related to service.  The examiner should be advised that exposure to herbicides has been conceded.

In light of the Board's grant of service connection for PTSD, the claim for an increased initial rating for a psychiatric disability, now to include adjustment disorder and PTSD, should be readjudicated.  The April 2015 supplemental statement of the case shows that evidence pertinent to PTSD was not considered in the rating of the psychiatric disability.  Also, the Veteran was last examined by VA for a psychiatric disability in December 2013.  While that examination is not necessarily stale, to ensure a current record, he should be scheduled for a current examination.  

Prior to the examinations, any outstanding medical records should be obtained.  The record contains VA treatment records through December 2015.  Thus, any treatment records since that time should be obtained.

As the remand of the above claims could affect the claim for TDIU, the Board finds that the claims are inextricably intertwined and a decision on the TDIU claim at this time would be premature.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  

Accordingly, the case is REMANDED for the following actions:

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.

1.  Obtain any VA treatment records since December 2015.

2.  Then, schedule the Veteran for a VA examination to determine the nature and likely etiology of peripheral neuropathy.  The examiner should review the claims file and note that review in the report.  All indicated tests should be conducted.  The examiner should state whether the Veteran has diabetes mellitus.  The examiner should state whether it is at least as likely as not (50 percent or greater probability) the Veteran's peripheral neuropathy had its onset during active service or within one year thereafter, or is otherwise causally related to active service, to include conceded exposure to herbicides.  The examiner should discuss the December 2013 VA treatment record showing a diagnosis of findings consistent with small fiber peripheral neuropathy likely multi-factorial and contributed to by herbicide exposure, and an opinion that the Veteran's peripheral neuropathy was more likely than not related to herbicide exposure considering his account of the onset of his peripheral neuropathy and lack of co-morbid medical conditions at that time.  A rationale for all opinions should be provided.

3.  Adjudicate the issue of whether new and material evidence has been received to reopen a claim for service connection for diabetes mellitus and notify the Veteran of his appeal rights.

4.  Schedule the Veteran for a VA examination to determine the current severity of a psychiatric disability, to include adjustment disorder and PTSD.  The examiner should provide a full multi-axial diagnosis pursuant to DSM-IV, to include a GAF score related to the Veteran's psychiatric disability.  The examiner should also indicate the degree of social and occupational impairment due to the Veteran's psychiatric disability and describe the Veteran's symptoms.  The examiner should also opine whether it is at least as likely as not (50 percent or greater probability) the Veteran is unable to secure or follow a substantially gainful occupation due to service-connected disabilities (adjustment disorder and PTSD, and ischemic heart disease).  If the Veteran is felt capable of work, the examiner should state what type of work and what accommodations would be necessary due to the service-connected disabilities.  The examiner should review the claims folder and note that review in the report.  A rationale for all opinions should be provided.

5.  Then, readjudicate the claims.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans 

Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


